Citation Nr: 1721172	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1984.    

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The Veteran appealed the decision to the Board in July 2013.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is warranted for additional medical inquiry.  

In February 2012, the Veteran underwent a VA compensation examination into his claim (conducted by QTC Medical Services).  The examination report is included in the record.  The record also contains a September 2011 report from a private physician.  The two reports vary greatly regarding the nature and severity of the Veteran's psychiatric disability.  Further, the QTC report is dated over five years ago and, in a June 2012 statement, the Veteran questioned the adequacy of the examination due to the report's findings of mild symptomatology.   

As the nature and severity of the Veteran's disability is not clear, a new examination report should be included in the record.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records.    

2.  Schedule the Veteran for a VA examination into his claim for a higher rating for psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an assessment of the impact of the disability on the Veteran's ability to work, to include an opinion as to whether the disability is sufficient by itself to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide the rationale for his or her opinion. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the July 2013 Statement of the Case (SOC) should be considered.  If the benefit sought remains denied, the Veteran should be provided a Supplemental SOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




